Citation Nr: 1533734	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-19 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for an eye disability, to include as due to diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus.  

4.  Entitlement to service connection for erectile dysfunction, to include as due to diabetes mellitus.  

5.  Entitlement to service connection for peripheral neuropathy, to include as due to diabetes mellitus. 

6.  Entitlement to service connection for a tremor disability, to include as due to diabetes mellitus. 

7.  Entitlement to service connection for a kidney disability, to include as due to diabetes mellitus or as due to exposure to ionizing radiation.  

8.  Entitlement to service connection for a skin disability, to include as due to exposure to ionizing radiation.  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from February 1966 to February 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction over the case was subsequently transferred St. Petersburg, Florida.  

In connection with this appeal, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2015.  A transcript of that hearing has been associated with the claims file. 
REMAND

The Board finds that additional development is required before the claim on appeal is decided.  The Veteran has asserted that he has diabetes mellitus, a kidney disability, and a skin disability as a result of chemical or ionizing radiation exposure during active service.  The Veteran reported that he was exposed to chemicals such as herbicides and dichlorodiphenyltrichloroethane (DDT) while stationed at Redstone Arsenal, Alabama during active service.  The Veteran also reported that he was exposed to ionizing radiation as a result of his duties as a radar repairman.  

A review of the record shows that the Veteran was stationed at Redstone Arsenal from approximately May 1966 to February 1969 and the Veteran's military occupational specialty (MOS) was radar repairman.  However, a review of the record shows that there has been no development conducted in attempting to verify either exposure to chemicals such as herbicides and DDT or exposure to ionizing radiation during active service.  

Therefore, the Board finds that attempts should be made to verify any exposure to chemicals such as herbicides and DDT while stationed at Redstone Arsenal.  Further, attempts should be made to verify any exposure to ionizing radiation in duties as a radar repairman. 

With regard to the claims of entitlement to service connection for an eye disability, hypertension, erectile dysfunction, peripheral neuropathy, tremors, and a kidney disability; the Veteran has reported that those disabilities were caused or chronically worsened by diabetes mellitus.  Therefore, those issues are inextricably intertwined with the issue of entitlement to service connection for diabetes mellitus and cannot be decided until a decision is made with regard to that issue.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Undertake the appropriate development to verify the reported exposure to chemicals during active service, to specifically include herbicides and DDT.  All efforts to verify the reported exposure must be documented in the claims file.

2.  Undertake the appropriate development to verify the reported exposure to ionizing radiation during the course of duties as a radar repairman.  Follow any pertinent procedures outlined in 38 C.F.R. § 3.311.  All efforts to verify the reported exposure must be documented in the claims file.

3.  Then, conduct any additional development deemed to be warranted, to include obtaining any necessary VA examinations and medical opinions.  

4.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




